Citation Nr: 9904358	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right hip with arthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued a 10 percent evaluation for 
the veteran's service-connected right hip disability.

The appeal was remanded by the Board in April 1998.  A July 
1998 rating decision granted a 20 percent evaluation for the 
veteran's service-connected right hip disability from January 
26, 1995.

At a personal hearing held before a Member of the Board in 
September 1997, the desire to claim entitlement to service 
connection for back and right knee disorders was expressed.  
The issues of entitlement to service connection for back and 
right knee disorders are referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of fracture of the right hip with 
arthritis are manifested by marked hip disability with range 
of motion of 50 degrees' flexion, neutral extension, 20 
degrees of abduction, 20 degrees of adduction, and 40 degrees 
of internal and external rotation with pain on internal and 
external rotation, and 1/2-inch shortening of the right leg.



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of 
fracture of the right hip with arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5250, 5252, 
5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  Treatment 
records have been obtained and the veteran has been afforded 
multiple VA examinations as well as a personal hearing.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The report of a May 1995 VA orthopedic examination reflects 
that the veteran complained of right hip pain.  Examination 
revealed no swelling.  Muscle strength was normal and there 
was no muscle atrophy in the right lower extremity.  Range of 
motion was accomplished in flexion to 85 degrees with 
extension being normal.  Abduction and adduction of the right 
hip were within normal limits.  External and internal 
rotation was within normal limits.  The veteran experienced 
pain in the right hip during flexion and on external rotation 
and abduction.  X-rays revealed degenerative changes.  The 
impression included evidence of limitation of range of motion 
of the right hip with degenerative changes.

The report of a September 1996 VA orthopedic examination 
reflects that there was no swelling or visible deformity of 
the right hip.  There was no instability.  Flexion was 
accomplished to 50 degrees.  Abduction was from 0 to 16 
degrees.  There was no muscle atrophy in the right leg.  The 
right leg was 1/2-inch shorter than the left leg.  The 
impression included right hip pain and X-rays indicated 
minimal degenerative changes.

During a personal hearing in September 1997 the veteran 
testified that he could neither sit or stand too long 
secondary to right hip pain.  Most of the time he used a cane 
for ambulation.  The Board finds that the veteran's testimony 
is credible.

The report of a July 1998 VA orthopedic examination reflects 
that the veteran reported increasing pain with more 
difficulty standing and walking if either continued for more 
than half an hour.  He indicated that he did not wear a 
brace, but used a cane to ambulate.  He also reported that he 
had to change positions when he was seated.  He had an 
antalgic gait and limped on the right side.  On examination 
there were pain and tenderness to palpation and pain on 
motion around the hip.  Flexion of the hip was accomplished 
to 50 to 60 degrees secondary to pain.  Extension was 
accomplished to neutral.  Abduction was accomplished to 20 
degrees and adduction to 20 degrees with pain.  Internal and 
external rotation was to approximately 40 degrees with pain 
throughout the range of motion.  There was a 1/2-inch 
shortening of the right leg.  The veteran was unable to squat 
secondary to pain in the right hip.  The diagnosis was 
residual injury of the right hip with arthritis.  The 
conclusion was that the veteran had some difficulties 
functionally and would be unable to do any strenuous or 
physical work.  Prolonged standing and walking or any 
climbing, squatting, or crawling activities were not 
feasible.

The veteran's service-connected right hip disability has been 
evaluated under the provisions of Diagnostic Code 5255 of the 
Rating Schedule.  Diagnostic Code 5255 provides that where 
there is impairment of the femur with malunion and moderate 
hip disability, a 20 percent evaluation will be assigned.  
Where there is marked hip disability, a 30 percent evaluation 
will be assigned.  Where there is a fracture of the surgical 
neck of the femur with a false joint, a 60 percent evaluation 
will be assigned.  Diagnostic Code 5250 provides that, where 
there is favorable ankylosis of the hip, a 60 percent 
evaluation will be assigned.  Diagnostic Code 5252 provides 
that where flexion of the thigh is limited to 10 degrees, a 
40 percent evaluation will be assigned.  A compensable 
evaluation is not for assignment for shortening of the lower 
extremity of less than 1 1/4 inches.  Moreover, such rating is 
not to be combined with other ratings for fracture or faulty 
union in the same extremity.  Diagnostic Code 5275.

With consideration that competent medical evidence reflects 
that the veteran is unable to climb, squat, or crawl, and 
that prolonged standing and walking are not feasible, as well 
as the veteran's reports of pain, with objective pain being 
shown on medical examination, the Board concludes that the 
evidence is at least in equipoise with respect to whether or 
not the symptoms associated with the veteran's 
service-connected right hip disability more nearly 
approximate the criteria for 

marked hip disability under Diagnostic Code 5255.  In 
resolving all doubt in the veteran's behalf, a 30 percent 
evaluation is warranted under Diagnostic Code 5255 for marked 
right hip disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7.

The competent medical evidence reflects that even with 
consideration of pain on motion, the veteran has hip flexion 
to 50 degrees and there is no competent medical evidence that 
indicates that he experiences any ankylosis of the right hip.  
Therefore, even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, it is not shown that the 
veteran experiences limitation of flexion of the thigh to 10 
degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, he has not been shown to have a false joint of the 
right hip.  The right leg shortening has not been shown to 
exceed 1/2 inch so as to warrant a greater evaluation not to be 
combined with any other rating for the fracture residuals.  
Accordingly, the preponderance of the evidence is against an 
evaluation greater than the 30 percent granted herein.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule, noting that the veteran's service-connected 
right hip disability has not caused marked interference with 
his employment and has not required recent hospitalization.



ORDER

An increased evaluation of 30 percent for residuals of a 
fracture of the right hip with arthritis is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

